Case: 1:16-cv-O7915 Document #: 203 Filed: 10/02/18 Page 1 of 2 Page|D #:1635

lN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLTNOIS

EASTERN DIVISION
JASON GONZALES, )
Plaintiff, § Case No. 16 C 7915
v. § Judge Matthew J. Kennelly
MICHAEL J. MADIGAN, et al. §
Defendants. §

PLAINTIFF’S MOTION FOR ORDER TO SHOW CAUSE WHY SUBPOENAED
INDIVIDUALS SHOULD NOT BE FOUND IN CONTEMPT OF COURT FOR
IL R T Y WI UB E

Defendants Joe Barbosa and Graciela Rodriguez, by and through their attorneys , and
pursuant to Federal Rules of Civil Procedure (“Rule”) 45(c), 45(e) and 37(b)(2)(A)(vii), hereby
moves this Court for an order to show cause why Denise Pacini (who was an objector to the
candidacy of Joe Barbosa and organized other objectors to object to both Barbosa and
Rodriguez candidacies before the Electoral Board) should not be held in contempt of Court for
failure to timely comply with a subpoena for deposition issued to it from this Court.

Defendants counsel issued and served via certified mail a subpoena to Denise Pacini for
deposition to take place on August 14, 2018 (the green card showing delivery is attached hereto
as Exhibit A.) Ms. Pacini prior to that date spoke with counsel at Hinshaw Culbertson, where the
deposition was scheduled to take place, and said she would not be able appear on that date due to
a medical reason. Subpoenaed witness Vanessa Simonivic, who did appear for her deposition on
August 14, 2018, stated that Ms.) Pacini had driven her to go swimming with her earlier that day.

Since that time counsel for Defendants Barboza and Rodriguez have attempted to reach Denise

Pacini by leaving multiple phone messages at the phone number identified as hers, and by

Case: 1:16-cv-O7915 Document #: 203 Filed: 10/02/18 Page 2 of 2 Page|D #:1636

requesting that she reschedule the deposition by letter sent to her (a true and correct copy of the
letter is attached as Exhibit B). She has not responded to any phone messages. The First Class
mail letter has not been returned by the post offlce. Denise Pacini should be found to be in civil
contempt of this Court for her willful disregard of a Court-authorized subpoena (A true and
correct copy of the subpoena is attached hereto as Exhibit C and made a part hereof.) Under Rule
45, she Would have been required to assert any objections to the subpoena within fourteen (14)
days of service. Fed. R. Civ. P. 45(c)(2)(B).

Defendants’ counsel has sent a copy of this motion via First Class U.S. Mail to the
Denise Pacini at her horne address.

A subpoena issued out of this Court is a Court order. See Rule 45(a)(3). Denise Pacini
has failed to comply with the subpoena for her deposition.

This “issuing court may hold in contempt a person who, having been served, fails without
adequate excuse to obey the subpoena.” Rule 45(e). Plaintiff therefore respectfully requests that
this Court enter an order to show cause why Denise Pacini should not be found in contempt of
Court for failure to comply with the subpoena Plaintiff further moves that the Court order
Denise Pacini to appear for her deposition within 7 days.

Respectfully Submitted,

s/ James P. Nally
s/Scott Erdman

James P Nally PC

8 South Michigan Ave.

Chicago, IL 60603
312-422-5560

ipnlaw(a)jatt.net

Scott Erdman

8 South Michigan Ave.

Chicago, IL 60603
Erdman@erdmanlawofflces.com

